Exhibit 10.1

EXECUTION COPY

DISTRIBUTION AGREEMENT

By and Among

TMCT, LLC,

TRIBUNE COMPANY,

CANDLE HOLDINGS CORPORATION,

FORTIFY HOLDINGS CORPORATION,

CHANDLER TRUST NO. 1,

and

CHANDLER TRUST NO.2

September 21, 2006


--------------------------------------------------------------------------------




 

DISTRIBUTION AGREEMENT

This Distribution Agreement (the “Agreement”), dated as of September 21, 2006,
is by and among TMCT, LLC, a Delaware limited liability company (the “Company”),
Tribune Company, a Delaware corporation (“Tribune”), Candle Holdings
Corporation, a Delaware corporation (“Candle”), Fortify Holdings Corporation, a
Delaware corporation (“Fortify” and, collectively with Tribune and Candle, the
“Tribune Members”), Chandler Trust No. 1 (“Trust 1”) and Chandler Trust No. 2
(“Trust 2” and, collectively with Trust 1, the “Trust Members”).  The Tribune
Members and the Trust Members are collectively referred to herein as the
“Members.”  Capitalized terms used herein but not otherwise defined shall have
the meanings ascribed to them in the Limited Liability Company Agreement of the
Company, dated as of August 8, 1997 (the “Operating Agreement”).

R E C I T A L S

WHEREAS, the Company desires to make a distribution to Tribune (the
“Distribution”); and

WHEREAS, concurrently with the Distribution, the Members desire to amend and
restate the Operating Agreement.

A G R E E M E N T

NOW, THEREFORE, in consideration of the mutual promises, covenants and
conditions hereinafter set forth, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

ARTICLE I

Distribution


1.1          DISTRIBUTION.  ON THE CLOSING DATE (AS DEFINED BELOW), THE COMPANY
SHALL MAKE A DISTRIBUTION TO TRIBUNE IN RESPECT OF THE INTEREST HELD BY TRIBUNE
BY DELIVERING TO TRIBUNE (A) CERTIFICATES REPRESENTING 9,719,780 SHARES OF THE
COMMON STOCK, $.01 PAR VALUE PER SHARE, OF TRIBUNE (THE “COMMON STOCK”) AND (B)
CERTIFICATES REPRESENTING 442,596 SHARES OF THE SERIES C PREFERRED STOCK, NO PAR
VALUE, OF TRIBUNE (THE “PREFERRED STOCK).  ALL SUCH SHARES SHALL BE DISTRIBUTED,
TRANSFERRED AND DELIVERED TO TRIBUNE FREE AND CLEAR OF ANY LIEN (STATUTORY OR
OTHER), CLAIM, CHARGE, SECURITY INTEREST, PLEDGE, HYPOTHECATION, ASSIGNMENT,
CONDITIONAL SALE OR OTHER TITLE RETENTION AGREEMENT, PREFERENCE, PRIORITY OR
OTHER SECURITY AGREEMENT OR PREFERENTIAL ARRANGEMENT OF ANY KIND OR NATURE. 
CONCURRENTLY WITH THE DISTRIBUTION, THE MEMBERS WILL ENTER INTO AN AMENDED AND
RESTATED LIMITED LIABILITY COMPANY AGREEMENT FOR THE COMPANY IN THE FORM
ATTACHED HERETO AS EXHIBIT A (THE “AMENDED OPERATING AGREEMENT”).  EACH OF THE
MEMBERS ACKNOWLEDGES AND AGREES THAT THE SOLE INTEREST OF SUCH MEMBER IN THE
COMPANY FOLLOWING THE CLOSING DATE SHALL BE THE INTEREST OF SUCH MEMBER AS
PROVIDED IN, AND GOVERNED BY, THE TERMS OF THE AMENDED OPERATING AGREEMENT.


1.2          CONSENT TO TRANSACTIONS.  FOR ALL PURPOSES OF THE OPERATING
AGREEMENT, INCLUDING, WITHOUT LIMITATION, SECTION 6.5 OF THE OPERATING
AGREEMENT, EACH OF THE MEMBERS HEREBY AGREES AND CONSENTS TO THE TRANSACTIONS
DESCRIBED IN THIS AGREEMENT,

1


--------------------------------------------------------------------------------





 


INCLUDING, WITHOUT LIMITATION, THE DISTRIBUTION.  EACH OF THE MEMBERS FURTHER
AGREES TO EXECUTE AND DELIVER THE AMENDED OPERATING AGREEMENT IN ORDER TO CARRY
OUT THE PURPOSE AND INTENT OF THIS AGREEMENT.  EACH OF THE MEMBERS (OTHER THAN
TRIBUNE) ACKNOWLEDGES THAT THE DISTRIBUTION PROVIDED FOR IN THIS AGREEMENT IS
BEING MADE SOLELY TO TRIBUNE AND HEREBY WAIVES ANY RIGHT IT MAY HAVE TO RECEIVE
A CONCURRENT DISTRIBUTION IN ACCORDANCE WITH THE PROVISIONS OF ARTICLE IX OF THE
OPERATING AGREEMENT DUE TO OR ON ACCOUNT OF THE DISTRIBUTION.


1.3          CONTINUATION OF COMPANY.  EACH OF THE MEMBERS HEREBY AGREES THAT AT
ALL TIMES RELEVANT HERETO THE COMPANY SHALL CONTINUE AND SHALL NOT BE DISSOLVED
OR DEEMED DISSOLVED OR TERMINATED DUE TO OR ON ACCOUNT OF THE DISTRIBUTION OR
ANY OF THE TRANSACTIONS HEREIN OR ANY OTHER REASON.  EACH OF THE MEMBERS AGREES
THAT IT WILL NOT CLAIM OR ASSERT IN ANY FORUM A POSITION WHICH IS CONTRARY TO
THE PURPOSE AND INTENT OF THIS SECTION 1.3.

ARTICLE II

Closing


2.1          CLOSING DATE AND LOCATION.  SUBJECT TO THE PROVISIONS OF THIS
AGREEMENT, THE CLOSING OF THE TRANSACTIONS CONTEMPLATED HEREBY (THE “CLOSING”)
SHALL BE HELD ON SEPTEMBER 22, 2006 OR AT SUCH OTHER TIME ON OR BEFORE SEPTEMBER
22, 2006 AS MAY BE MUTUALLY AGREED UPON IN WRITING BY THE PARTIES.  THE DATE OF
THE CLOSING IS SOMETIMES REFERRED TO HEREIN AS THE “CLOSING DATE.”  THE CLOSING
SHALL TAKE PLACE AT THE OFFICES OF GIBSON, DUNN & CRUTCHER LLP, 333 SOUTH GRAND
AVENUE, LOS ANGELES, CALIFORNIA  90071.


2.2          DELIVERIES BY THE TRIBUNE MEMBERS.  IN ADDITION TO, AND WITHOUT
LIMITING ANY OTHER PROVISION OF THIS AGREEMENT, THE TRIBUNE MEMBERS AGREE TO
DELIVER OR CAUSE TO BE DELIVERED TO THE COMPANY AND THE TRUST MEMBERS AT OR
PRIOR TO THE CLOSING THE FOLLOWING:


(A)           AUTHORIZATIONS.  CERTIFIED RESOLUTIONS OF THE BOARD OF DIRECTORS
OF EACH OF THE TRIBUNE MEMBERS AUTHORIZING THE EXECUTION, DELIVERY AND
PERFORMANCE OF THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREIN; AND


(B)           AMENDED OPERATING AGREEMENT.  A COPY OF THE AMENDED OPERATING
AGREEMENT DULY EXECUTED BY EACH OF THE TRIBUNE MEMBERS.


2.3          DELIVERIES BY THE COMPANY  IN ADDITION TO, AND WITHOUT LIMITING ANY
OTHER PROVISION OF THIS AGREEMENT, THE COMPANY AGREES TO DELIVER OR CAUSE TO BE
DELIVERED AT OR PRIOR TO THE CLOSING THE SHARE CERTIFICATES TO TRIBUNE DESCRIBED
IN SECTION 1.1, IN THE AMOUNTS AND AT THE TIMES INDICATED IN SECTION 1.1,
TOGETHER WITH ANY STOCK OR OTHER APPLICABLE POWERS, DULY EXECUTED ON BEHALF OF
THE COMPANY, AS MAY BE NECESSARY TO REGISTER THE TRANSFER OF THE SHARES
REPRESENTED BY SUCH CERTIFICATES.


2.4          DELIVERIES BY THE TRUST MEMBERS  IN ADDITION TO, AND WITHOUT
LIMITING ANY OTHER PROVISION OF THIS AGREEMENT, THE TRUST MEMBERS AGREE TO
DELIVER OR CAUSE TO BE

2


--------------------------------------------------------------------------------





 


DELIVERED TO THE COMPANY AND THE TRIBUNE MEMBERS AT OR PRIOR TO THE CLOSING A
COPY OF THE AMENDED OPERATING AGREEMENT DULY EXECUTED BY EACH OF THE TRUST
MEMBERS.


2.5          CONDITIONS PRECEDENT.


(A)           CONDITIONS TO OBLIGATIONS OF THE COMPANY.  THE OBLIGATION OF THE
COMPANY TO CONSUMMATE THE TRANSACTIONS PROVIDED FOR HEREBY ARE SUBJECT TO THE
SATISFACTION, ON OR PRIOR TO THE CLOSING DATE, OF EACH OF THE FOLLOWING
CONDITIONS, ANY OF WHICH MAY BE WAIVED BY THE COMPANY:  (I) THE REPRESENTATIONS
AND WARRANTIES MADE BY THE MEMBERS HEREIN SHALL BE TRUE AND CORRECT IN ALL
MATERIAL RESPECTS AS OF THE DATE HEREOF AND (II) THE MEMBERS SHALL HAVE
PERFORMED AND COMPLIED WITH ALL AGREEMENTS, OBLIGATIONS AND CONDITIONS CONTAINED
IN THIS AGREEMENT THAT ARE REQUIRED TO BE PERFORMED OR COMPLIED WITH BY THE
MEMBERS HEREUNDER THROUGH AND INCLUDING THE CLOSING DATE, AND SHALL HAVE
OBTAINED ALL APPROVALS, CONSENTS AND QUALIFICATIONS NECESSARY TO COMPLETE THE
TRANSACTIONS DESCRIBED HEREIN.


(B)           CONDITIONS TO OBLIGATIONS OF THE TRIBUNE MEMBERS.  THE OBLIGATION
OF THE TRIBUNE MEMBERS TO CONSUMMATE THE TRANSACTIONS PROVIDED FOR HEREBY ARE
SUBJECT TO THE SATISFACTION, ON OR PRIOR TO THE CLOSING DATE, OF EACH OF THE
FOLLOWING CONDITIONS, ANY OF WHICH MAY BE WAIVED BY THE TRIBUNE MEMBERS:  (I)
THE REPRESENTATIONS AND WARRANTIES MADE BY THE COMPANY AND THE TRUST MEMBERS
HEREIN SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS AS OF THE DATE HEREOF
AND (II) THE COMPANY AND THE TRUST MEMBERS SHALL HAVE PERFORMED AND COMPLIED
WITH ALL AGREEMENTS, OBLIGATIONS AND CONDITIONS CONTAINED IN THIS AGREEMENT THAT
ARE REQUIRED TO BE PERFORMED OR COMPLIED WITH BY THE COMPANY AND THE TRUST
MEMBERS HEREUNDER THROUGH AND INCLUDING THE CLOSING DATE, AND SHALL HAVE
OBTAINED ALL APPROVALS, CONSENTS AND QUALIFICATIONS NECESSARY TO COMPLETE THE
TRANSACTIONS DESCRIBED HEREIN.


(C)           CONDITIONS TO OBLIGATIONS OF THE TRUST MEMBERS.  THE OBLIGATION OF
THE TRUST MEMBERS TO CONSUMMATE THE TRANSACTIONS PROVIDED FOR HEREBY ARE SUBJECT
TO THE SATISFACTION, ON OR PRIOR TO THE CLOSING DATE, OF EACH OF THE FOLLOWING
CONDITIONS, ANY OF WHICH MAY BE WAIVED BY THE TRUST MEMBERS:  (I) THE
REPRESENTATIONS AND WARRANTIES MADE BY THE COMPANY AND THE TRIBUNE MEMBERS
HEREIN SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS AS OF THE DATE HEREOF
AND (II) THE COMPANY AND THE TRIBUNE MEMBERS SHALL HAVE PERFORMED AND COMPLIED
WITH ALL AGREEMENTS, OBLIGATIONS AND CONDITIONS CONTAINED IN THIS AGREEMENT THAT
ARE REQUIRED TO BE PERFORMED OR COMPLIED WITH BY THE COMPANY AND THE TRIBUNE
MEMBERS HEREUNDER THROUGH AND INCLUDING THE CLOSING DATE, AND SHALL HAVE
OBTAINED ALL APPROVALS, CONSENTS AND QUALIFICATIONS NECESSARY TO COMPLETE THE
TRANSACTIONS DESCRIBED HEREIN.

ARTICLE III

Representations And Warranties


3.1          REPRESENTATIONS AND WARRANTIES OF TRIBUNE MEMBERS.  EACH OF THE
TRIBUNE MEMBERS, JOINTLY AND SEVERALLY, REPRESENTS AND WARRANTS TO THE COMPANY
AND THE TRUST MEMBERS AS FOLLOWS:

3


--------------------------------------------------------------------------------





 


(A)           ORGANIZATION AND GOOD STANDING.  EACH OF THE TRIBUNE MEMBERS IS A
CORPORATION DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS
OF THE STATE OF DELAWARE AND HAS ALL REQUISITE CORPORATE POWER AND AUTHORITY TO
OWN ITS PROPERTIES AND ASSETS AND TO CARRY ON ITS BUSINESS AS NOW CONDUCTED AND
AS PRESENTLY PROPOSED TO BE CONDUCTED.


(B)           DUE AUTHORIZATION.  ALL CORPORATE ACTION ON THE PART OF EACH OF
THE TRIBUNE MEMBERS, ITS OFFICERS, DIRECTORS AND STOCKHOLDERS NECESSARY FOR THE
AUTHORIZATION, EXECUTION AND DELIVERY OF, AND THE PERFORMANCE OF ALL OBLIGATIONS
OF SUCH TRIBUNE MEMBER UNDER, THIS AGREEMENT HAS BEEN TAKEN.  EACH OF THE
TRIBUNE MEMBERS HAS DULY AUTHORIZED, EXECUTED AND DELIVERED THIS AGREEMENT, AND
THIS AGREEMENT IS A VALID AND BINDING OBLIGATION OF EACH OF THE TRIBUNE MEMBERS
ENFORCEABLE IN ACCORDANCE WITH ITS TERMS, SUBJECT, AS TO ENFORCEMENT OF
REMEDIES, TO APPLICABLE BANKRUPTCY, INSOLVENCY, MORATORIUM, REORGANIZATION AND
SIMILAR LAWS AFFECTING CREDITORS’ RIGHTS GENERALLY AND TO GENERAL EQUITABLE
PRINCIPLES.


(C)           NO CONFLICTS.  NEITHER THE EXECUTION AND DELIVERY OF THIS
AGREEMENT OR THE CONSUMMATION OF ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY,
NOR COMPLIANCE WITH OR FULFILLMENT OF THE TERMS, CONDITIONS AND PROVISIONS
HEREOF, BY ANY OF THE TRIBUNE MEMBERS WILL CONFLICT WITH, RESULT IN A BREACH OF
THE TERMS, CONDITIONS OR PROVISIONS OF, OR CONSTITUTE A DEFAULT, AN EVENT OF
DEFAULT OR AN EVENT CREATING RIGHTS OF ACCELERATION, TERMINATION OR CANCELLATION
OR A LOSS OF RIGHTS UNDER (A) THE CERTIFICATE OF INCORPORATION, BY-LAWS OR OTHER
CONSTITUTIONAL DOCUMENTS OF SUCH TRIBUNE MEMBER (B) ANY MATERIAL AGREEMENT,
NOTE, INSTRUMENT, MORTGAGE, LEASE, LICENSE, FRANCHISE, PERMIT OR OTHER
AUTHORIZATION, RIGHT, RESTRICTION OR OBLIGATION TO WHICH SUCH TRIBUNE MEMBER IS
A PARTY OR ANY OF ITS RESPECTIVE ASSETS OR BUSINESS IS SUBJECT OR BY WHICH SUCH
TRIBUNE MEMBER IS BOUND, (C) ANY ORDER, WRIT, INJUNCTION OR DECREE TO WHICH SUCH
TRIBUNE MEMBER IS A PARTY OR ANY OF ITS ASSETS OR BUSINESS IS SUBJECT OR BY
WHICH SUCH TRIBUNE MEMBER IS BOUND OR (D) ANY APPLICABLE LAWS AFFECTING SUCH
TRIBUNE MEMBER OR ITS RESPECTIVE ASSETS OR BUSINESS.


(D)           CONSENTS.  NO CONSENT, APPROVAL OR AUTHORIZATION OF, DECLARATION
TO, OR FILING OR REGISTRATION WITH, ANY GOVERNMENTAL OR REGULATORY AUTHORITY, OR
ANY OTHER PERSON, IS REQUIRED TO BE MADE OR OBTAINED BY THE TRIBUNE MEMBERS OR
ANY OF THEIR AFFILIATES IN CONNECTION WITH THE EXECUTION, DELIVERY AND
PERFORMANCE BY THE TRIBUNE MEMBERS OF THIS AGREEMENT AND THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY, OTHER THAN FILINGS THAT TRIBUNE MAY MAKE
PURSUANT TO THE REQUIREMENTS OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.


(E)           REPRESENTATIONS OF TRIBUNE AS MANAGING MEMBER.

(I)            FINANCIAL STATEMENTS.  TRIBUNE HERETOFORE HAS DELIVERED TO THE
MEMBERS TRUE AND CORRECT COPIES OF (A) THE COMPANY’S AUDITED BALANCE SHEETS
DATED AS OF DECEMBER 31, 2004 AND DECEMBER 31, 2005 AND (B) THE RELATED
STATEMENTS OF THE MEMBER’S CAPITAL ACCOUNTS FOR EACH OF THE YEARS ENDED DECEMBER
31, 2004 AND DECEMBER 31, 2005 (COLLECTIVELY, THE “FINANCIAL STATEMENTS”).  THE
FINANCIAL STATEMENTS (1) HAVE BEEN PREPARED IN ALL RESPECTS IN ACCORDANCE WITH
THE TERMS OF THE OPERATING AGREEMENT (EXCEPT THAT ALL FINANCIAL STATEMENTS HAVE
BEEN PREPARED ON A TAX BASIS NOT IN ACCORDANCE

4


--------------------------------------------------------------------------------




 

WITH GENERALLY ACCEPTED ACCOUNTING PRINCIPLES), (2) ARE IN ACCORDANCE WITH THE
BOOKS AND RECORDS OF THE COMPANY AND (3) FAIRLY PRESENT THE FINANCIAL POSITION
OF THE COMPANY AS OF THE RESPECTIVE DATES THEREOF.  THE COMPANY KEEPS BOOKS,
RECORDS AND ACCOUNTS THAT, IN REASONABLE DETAIL, ACCURATELY AND FAIRLY REFLECT
IN ALL MATERIAL RESPECTS THE TRANSACTIONS AND DISPOSITIONS OF ASSETS OF THE
COMPANY.

(II)           SCHEDULE OF MEMBERS.  ATTACHED HERETO AS EXHIBIT B IS A TRUE,
COMPLETE AND ACCURATE COPY OF THE SCHEDULE OF MEMBERS AS OF THE DATE HEREOF AS
REQUIRED BY THE OPERATING AGREEMENT.

(III)         COMPLIANCE WITH OPERATING AGREEMENT.  TO THE KNOWLEDGE OF TRIBUNE,
SINCE JANUARY 1, 2005, THE COMPANY HAS BEEN OPERATED IN COMPLIANCE WITH THE
OPERATING AGREEMENT IN ALL MATERIAL RESPECTS.

(IV)          TAX ELECTIONS.  NO ELECTION UNDER SECTION 754 OF THE INTERNAL
REVENUE CODE OF 1986, AS AMENDED (THE “CODE”), IS IN EFFECT WITH RESPECT TO THE
COMPANY.


(F)            RIGHTS PLAN.  NONE OF THE TRANSACTIONS CONTEMPLATED HEREBY, OR
THE DIRECT OR INDIRECT ACQUISITION OF BENEFICIAL OWNERSHIP OF ADDITIONAL
SECURITIES OF TRIBUNE BY THE COMPANY OR THE TRUST MEMBERS AS A RESULT OF THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY, SHALL CAUSE EITHER OF THE
TRUST MEMBERS OR THE COMPANY TO BE AN “ACQUIRING PERSON” PURSUANT TO THAT
CERTAIN RIGHTS AGREEMENT, BETWEEN TRIBUNE AND FIRST CHICAGO TRUST COMPANY OF NEW
YORK, DATED AS OF DECEMBER 12, 1997 AND AS AMENDED BY AMENDMENT NO. 1 ON JUNE
12, 2000 AND AMENDMENT NO. 2 ON SEPTEMBER 21, 2006 (THE “RIGHTS PLAN”).


3.2          REPRESENTATIONS AND WARRANTIES OF TRUST MEMBERS.  EACH OF THE TRUST
MEMBERS, JOINTLY AND SEVERALLY, REPRESENTS AND WARRANTS TO THE COMPANY AND THE
TRIBUNE MEMBERS AS FOLLOWS:


(A)           DUE AUTHORIZATION.  ALL ACTION ON THE PART OF EACH OF THE TRUST
MEMBERS AND ITS TRUSTEES NECESSARY FOR THE AUTHORIZATION, EXECUTION AND DELIVERY
OF, AND THE PERFORMANCE OF ALL OBLIGATIONS OF SUCH TRUST MEMBERS UNDER, THIS
AGREEMENT HAS BEEN TAKEN.  EACH OF THE TRUST MEMBERS HAS DULY AUTHORIZED,
EXECUTED AND DELIVERED THIS AGREEMENT, AND THIS AGREEMENT IS A VALID AND BINDING
OBLIGATION OF EACH OF THE TRUST MEMBERS ENFORCEABLE IN ACCORDANCE WITH ITS
TERMS, SUBJECT, AS TO ENFORCEMENT OF REMEDIES, TO APPLICABLE BANKRUPTCY,
INSOLVENCY, MORATORIUM, REORGANIZATION AND SIMILAR LAWS AFFECTING CREDITORS’
RIGHTS GENERALLY AND TO GENERAL EQUITABLE PRINCIPLES.


(B)           NO CONFLICTS.  NEITHER THE EXECUTION AND DELIVERY OF THIS
AGREEMENT OR THE CONSUMMATION OF ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY,
NOR COMPLIANCE WITH OR FULFILLMENT OF THE TERMS, CONDITIONS AND PROVISIONS
HEREOF, BY ANY OF THE TRUST MEMBERS WILL CONFLICT WITH, RESULT IN A BREACH OF
THE TERMS, CONDITIONS OR PROVISIONS OF, OR CONSTITUTE A DEFAULT, AN EVENT OF
DEFAULT OR AN EVENT CREATING RIGHTS OF ACCELERATION, TERMINATION OR CANCELLATION
OR A LOSS OF RIGHTS UNDER (A) THE CONSTITUTIONAL DOCUMENTS OF SUCH TRUST MEMBER,
(B) ANY MATERIAL AGREEMENT, NOTE, INSTRUMENT, MORTGAGE, LEASE, LICENSE,
FRANCHISE, PERMIT OR OTHER AUTHORIZATION, RIGHT, RESTRICTION OR

5


--------------------------------------------------------------------------------





 


OBLIGATION TO WHICH SUCH TRUST MEMBER IS A PARTY OR ANY OF ITS RESPECTIVE ASSETS
OR BUSINESS IS SUBJECT OR BY WHICH SUCH TRUST MEMBER IS BOUND, (C) ANY ORDER,
WRIT, INJUNCTION OR DECREE TO WHICH SUCH TRUST MEMBERS IS A PARTY OR ANY OF ITS
ASSETS OR BUSINESS IS SUBJECT OR BY WHICH SUCH TRUST MEMBERS IS BOUND OR (D) ANY
APPLICABLE LAWS AFFECTING SUCH TRUST MEMBERS OR ITS RESPECTIVE ASSETS OR
BUSINESS.


(C)           CONSENTS.  NO CONSENT, APPROVAL OR AUTHORIZATION OF, DECLARATION
TO, OR FILING OR REGISTRATION WITH, ANY GOVERNMENTAL OR REGULATORY AUTHORITY, OR
ANY OTHER PERSON, IS REQUIRED TO BE MADE OR OBTAINED BY THE TRUST MEMBERS OR ANY
OF THEIR AFFILIATES IN CONNECTION WITH THE EXECUTION, DELIVERY AND PERFORMANCE
BY THE TRUST MEMBERS OF THIS AGREEMENT AND THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREBY.


(D)           LACK OF KNOWLEDGE OF CERTAIN ACTIONS.  TO THE KNOWLEDGE OF EACH
TRUST MEMBER (I) THE COMPANY, SINCE JANUARY 1, 2005, HAS BEEN OPERATED IN
COMPLIANCE WITH THE OPERATING AGREEMENT IN ALL MATERIAL RESPECTS AND (II)
TRIBUNE HAS NOT ENGAGED AT ANY TIME PRIOR TO THE DATE OF THIS AGREEMENT, AND IS
NOT CURRENTLY ENGAGED AS OF THE DATE HEREOF, IN ANY MISCONDUCT IN ITS CAPACITY
AS MANAGING MEMBER OF THE COMPANY.


3.3          REPRESENTATIONS AND WARRANTIES OF THE COMPANY.  THE COMPANY
REPRESENTS AND WARRANTS TO THE TRIBUNE MEMBERS AND THE TRUST MEMBERS AS FOLLOWS:


(A)           ORGANIZATION AND GOOD STANDING.  THE COMPANY IS A LIMITED
LIABILITY COMPANY DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER
THE LAWS OF THE STATE OF DELAWARE AND HAS ALL REQUISITE POWER AND AUTHORITY TO
OWN ITS PROPERTIES AND ASSETS AND TO CARRY ON ITS BUSINESS AS NOW CONDUCTED AND
AS PRESENTLY PROPOSED TO BE CONDUCTED.


(B)           DUE AUTHORIZATION.  ALL ACTION ON THE PART OF THE COMPANY, ITS
OFFICERS, MANAGERS AND MEMBERS NECESSARY FOR THE AUTHORIZATION, EXECUTION AND
DELIVERY OF, AND THE PERFORMANCE OF ALL OBLIGATIONS OF THE COMPANY UNDER, THIS
AGREEMENT HAS BEEN TAKEN.  THE COMPANY HAS DULY AUTHORIZED, EXECUTED AND
DELIVERED THIS AGREEMENT, AND THIS AGREEMENT IS A VALID AND BINDING OBLIGATION
OF THE COMPANY ENFORCEABLE IN ACCORDANCE WITH ITS TERMS, SUBJECT, AS TO
ENFORCEMENT OF REMEDIES, TO APPLICABLE BANKRUPTCY, INSOLVENCY, MORATORIUM,
REORGANIZATION AND SIMILAR LAWS AFFECTING CREDITORS’ RIGHTS GENERALLY AND TO
GENERAL EQUITABLE PRINCIPLES.


(C)           NO CONFLICTS.  NEITHER THE EXECUTION AND DELIVERY OF THIS
AGREEMENT OR THE CONSUMMATION OF ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY,
NOR COMPLIANCE WITH OR FULFILLMENT OF THE TERMS, CONDITIONS AND PROVISIONS
HEREOF, BY THE COMPANY WILL CONFLICT WITH, RESULT IN A BREACH OF THE TERMS,
CONDITIONS OR PROVISIONS OF, OR CONSTITUTE A DEFAULT, AN EVENT OF DEFAULT OR AN
EVENT CREATING RIGHTS OF ACCELERATION, TERMINATION OR CANCELLATION OR A LOSS OF
RIGHTS UNDER (A) THE CERTIFICATE OF FORMATION OR OTHER CONSTITUTIONAL DOCUMENTS
OF THE COMPANY, (B) ANY MATERIAL AGREEMENT, NOTE, INSTRUMENT, MORTGAGE, LEASE,
LICENSE, FRANCHISE, PERMIT OR OTHER AUTHORIZATION, RIGHT, RESTRICTION OR
OBLIGATION TO WHICH THE COMPANY IS A PARTY OR ANY OF ITS RESPECTIVE ASSETS OR
BUSINESS IS SUBJECT OR BY WHICH THE COMPANY IS BOUND, (C) ANY ORDER, WRIT,
INJUNCTION OR DECREE TO WHICH THE COMPANY IS A PARTY OR ANY OF ITS ASSETS OR
BUSINESS IS SUBJECT OR BY

6


--------------------------------------------------------------------------------





 


WHICH THE COMPANY IS BOUND OR (D) ANY APPLICABLE LAWS AFFECTING THE COMPANY OR
ITS RESPECTIVE ASSETS OR BUSINESS.


(D)           CONSENTS.  NO CONSENT, APPROVAL OR AUTHORIZATION OF, DECLARATION
TO, OR FILING OR REGISTRATION WITH, ANY GOVERNMENTAL OR REGULATORY AUTHORITY, OR
ANY OTHER PERSON, IS REQUIRED TO BE MADE OR OBTAINED BY THE COMPANY OR ANY OF
THEIR AFFILIATES IN CONNECTION WITH THE EXECUTION, DELIVERY AND PERFORMANCE BY
THE COMPANY OF THIS AGREEMENT AND THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREBY.

ARTICLE IV

Covenants of the Parties


4.1          FURTHER ASSURANCES.  THE PARTIES HERETO SHALL EXECUTE AND DELIVER
SUCH OTHER DOCUMENTS, CERTIFICATES, AGREEMENTS AND OTHER WRITINGS AND SHALL TAKE
SUCH OTHER ACTIONS AS MAY BE REASONABLY NECESSARY OR DESIRABLE IN ORDER TO
CONSUMMATE OR IMPLEMENT EXPEDITIOUSLY THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT, INCLUDING, WITHOUT LIMITATION, THE TRANSFER TO THE TRIBUNE MEMBERS OF
OWNERSHIP OF THE SHARES AS PROVIDED IN SECTION 1.1.


4.2          CONFIDENTIALITY; PUBLIC ANNOUNCEMENTS.  THE PARTIES HERETO SHALL
USE THEIR BEST EFFORTS TO KEEP THIS AGREEMENT AND THE EXECUTION AND TERMS HEREOF
CONFIDENTIAL, AND SHALL CONSULT WITH EACH OTHER BEFORE ISSUING ANY PRESS RELEASE
OR MAKING ANY PUBLIC STATEMENT WITH RESPECT TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.  THE FOREGOING OBLIGATIONS OF CONFIDENTIALITY
DO NOT PERTAIN TO THE DISCLOSURE OF INFORMATION WHICH IS AVAILABLE PUBLICLY, IS
REQUIRED TO BE DISCLOSED BY ANY COURT OR ANY PARTY DISCLOSES, UPON ADVICE OF
COUNSEL, IN ORDER TO COMPLY WITH APPLICABLE LAW OR THE APPLICABLE RULES OF THE
NEW YORK STOCK EXCHANGE.  THE PARTIES AGREE TO JOINTLY PREPARE AND TO DISTRIBUTE
(SINGLY OR JOINTLY) A PRESS RELEASE DISCLOSING THE EXECUTION AND DELIVERY OF
THIS AGREEMENT AND THE SUBSTANCE OF THE TRANSACTIONS CONTEMPLATED HEREBY.


4.3          TAX MATTERS.


(A)           TREATMENT OF DISTRIBUTION.  ALL PAYMENTS TO TRIBUNE PURSUANT TO
THIS AGREEMENT SHALL BE TREATED AS DISTRIBUTIONS PURSUANT TO SECTION 731(A) AND
SECTION 732(A) OF THE CODE AND THE CORRESPONDING PROVISIONS OF ANY APPLICABLE
STATE OR LOCAL TAX LAWS.


(B)           ALLOCATIONS.  EACH OF THE TRIBUNE MEMBERS’ DISTRIBUTIVE SHARE OF
THE COMPANY’S INCOME, GAIN, LOSS AND DEDUCTION FOR THE TAXABLE YEAR OF THE
COMPANY THAT INCLUDES THE CLOSING DATE SHALL BE DETERMINED ON THE BASIS OF AN
INTERIM CLOSING OF THE BOOKS OF THE COMPANY AS OF THE CLOSE OF BUSINESS ON THE
CLOSING DATE.  SUCH ITEMS SHALL BE ALLOCATED TO THE MEMBERS BASED ON THE
OPERATING AGREEMENT IN EFFECT PRIOR TO THE CLOSING DATE.  FURTHERMORE, ALL CASH
HELD BACK BY THE COMPANY THAT IS ATTRIBUTABLE TO INCOME EARNED OR ACCRUED PRIOR
TO THE CLOSING DATE SHALL BE DISTRIBUTED TO THE MEMBERS ON OR BEFORE DECEMBER
14, 2006 IN ACCORDANCE WITH ARTICLE IX OF THE OPERATING AGREEMENT AS IN EFFECT
PRIOR TO THE CLOSING DATE.  FOR THE MONTH OF SEPTEMBER 2006, ORDINARY INCOME,
RENT AND DIVIDENDS FROM THE PROPERTIES, FIXED INCOME PORTFOLIO AND

7


--------------------------------------------------------------------------------





 


EQUITY PORTFOLIO SHALL BE PRO-RATED BASED ON THE NUMBER OF DAYS BEFORE, UP TO
AND INCLUDING THE CLOSING DATE AND THE NUMBER OF DAYS AFTER THE CLOSING DATE. 
THE PARTIES HAVE TRIED TO REFLECT ALL ALLOCATIONS AND DISTRIBUTIONS FROM THE
OPERATIONS OF THE COMPANY FROM JANUARY 1, 2006 UNTIL THE CLOSING DATE IN THE
CAPITAL ACCOUNTS AS DESCRIBED IN SUBSECTION (D)(II) BELOW.  TO THE EXTENT THAT
THE ULTIMATE ALLOCATIONS OF THE COMPANY’S GAIN, LOSS, INCOME OR DEDUCTION FOR
THE PERIOD JANUARY 1, 2006 UNTIL AND INCLUDING THE CLOSING RESULT IN CAPITAL
ACCOUNT BALANCES IMMEDIATELY PRIOR TO THE DISTRIBUTION (HAVING GIVEN EFFECT TO
ALL SUCH ALLOCATIONS AS WELL AS THE ALLOCATIONS OF UNREALIZED GAIN OR LOSS AS
DESCRIBED IN SUBSECTION (D)(II) BELOW) THAT ARE DIFFERENT THAN THE CAPITAL
ACCOUNT BALANCES AGREED TO BY THE PARTIES PURSUANT TO SUBSECTION (D)(II) BELOW,
THE RELEVANT MEMBERS SHALL CONTRIBUTE CASH TO THE COMPANY OR THE COMPANY SHALL
DISTRIBUTE CASH TO THE RELEVANT MEMBERS TO THE EXTENT NECESSARY TO ELIMINATE
SUCH DISCREPANCIES.  THE PARTIES AGREE TO EFFECT THE FOREGOING PROMPTLY ONCE THE
COMPANY HAS OBTAINED THE INFORMATION TO ENABLE THE NECESSARY COMPUTATIONS.  THE
PARTIES SHALL COOPERATE IN GOOD FAITH IN OBTAINING THE NECESSARY INFORMATION AND
MAKING THE FOREGOING DETERMINATIONS.


(C)           TAX RETURNS.  THE PARTIES SHALL EACH FILE ALL REQUIRED FEDERAL,
STATE AND LOCAL INCOME TAX RETURNS AND RELATED RETURNS AND REPORTS IN A MANNER
CONSISTENT WITH THE FOREGOING PROVISIONS OF THIS AGREEMENT.


(D)           CAPITAL ACCOUNTS.  FOR PURPOSES OF DETERMINING PRE-DISTRIBUTION
AND POST-DISTRIBUTION CAPITAL ACCOUNTS, AS DEFINED IN SECTION 4.3 OF THE
OPERATING AGREEMENT, THE PARTIES HEREBY AGREE AS FOLLOWS:

(i)            The fair market values of the assets of the Company immediately
prior to the Distribution are as follows:

Real Estate

 

$

175,000,000

 

 

 

 

 

Fixed Income Portfolio

 

$

192,968,411

 

 

 

 

 

Equity Portfolio

 

$

66,769,484

 

 

 

 

 

Trust Portfolio

 

$

53,455,594

 

 

 

 

 

Tribune Common Stock

 

$

387,478,352

 

 

 

 

 

Tribune Preferred Stock

 

$

208,366,195

 

 

(ii)           The Company shall compute gain and loss with respect to such
assets as if such assets were to be sold for their agreed fair market values set
forth above.  Any gain or loss shall be allocated to the Members in accordance
with Article VIII of the Operating Agreement.  Based on such allocations, the
parties agree that the resulting Capital Accounts immediately prior to the
Distribution shall be as follows:

Tribune

 

$

535,631,187

 

 

 

 

 

Candle

 

$

1,129,570

 

 

 

 

 

Fortify

 

$

1,129,570

 

 

 

 

 

Trust 1

 

$

483,105,790

 

 

 

 

 

Trust 2

 

$

63,021,921

 

 

8


--------------------------------------------------------------------------------




 

(iii)         The fair market value of the Common Stock to be distributed to
Tribune pursuant to Section 1.1 is $301,215,978 and the fair market value of the
Preferred Stock to be distributed to Tribune pursuant to Section 1.1 is
$208,366,195 (the sum of such amounts, the “Aggregate Distribution”).  Tribune’s
Capital Account immediately prior to the Distribution, as agreed above, shall be
reduced by the Aggregate Distribution.  There shall be no changes to the Capital
Accounts of the other Members as described above.

(iv)          Immediately after the Distribution, the Members’ Capital Accounts
will be as follows:

Tribune

 

$

26,049,013

 

 

 

 

 

Candle

 

$

1,129,570

 

 

 

 

 

Fortify

 

$

1,129,570

 

 

 

 

 

Trust 1

 

$

483,105,790

 

 

 

 

 

Trust 2

 

$

63,021,921

 

 


4.4          INDEMNIFICATION BY TRIBUNE.


(A)           INDEMNIFICATION.  SUBSEQUENT TO THE CLOSING, TRIBUNE SHALL
INDEMNIFY THE COMPANY, THE TRUST MEMBERS AND THEIR RESPECTIVE AFFILIATES
(“INDEMNIFIED PARTIES”) AGAINST, AND HOLD EACH OF THE INDEMNIFIED PARTIES
HARMLESS FROM, ANY DAMAGE, CLAIM, LOSS, COST, LIABILITY OR EXPENSE, INCLUDING
WITHOUT LIMITATION, INTEREST, PENALTIES, REASONABLE ATTORNEYS’ FEES AND EXPENSES
OF INVESTIGATION, CONSEQUENTIAL DAMAGES, RESPONSE ACTION, REMOVAL ACTION OR
REMEDIAL ACTION (COLLECTIVELY “DAMAGES”) INCURRED BY SUCH INDEMNIFIED PARTY THAT
ARISE OUT OF OR RELATE TO, WHETHER DIRECTLY OR INDIRECTLY, THE WILLFUL
MISCONDUCT OF TRIBUNE IN ITS CAPACITY AS MANAGING MEMBER OF THE COMPANY DURING
ANY PERIOD PRIOR TO THE CLOSING.  NOTWITHSTANDING ANYTHING CONTAINED HEREIN TO
THE CONTRARY, (I) THE RIGHTS OF TRIBUNE TO EXCULPATION, INDEMNIFICATION, EXPENSE
REIMBURSEMENT OR INSURANCE IN ACCORDANCE WITH THE TERMS OF THE OPERATING
AGREEMENT SHALL NOT BE ADVERSELY AFFECTED OR REDUCED BY THE PROVISIONS OF THIS
SECTION 4.4 AND (II) THE FOREGOING INDEMNIFICATION PROVISIONS ARE IN ADDITION
TO, AND NOT IN DEROGATION OF, ANY STATUTORY, EQUITABLE OR COMMON LAW REMEDY ANY
PARTY MAY HAVE FOR BREACH OF REPRESENTATION, WARRANTY, COVENANT OR AGREEMENT.


(B)           PROCEDURES.  ANY INDEMNIFIED PARTY SEEKING INDEMNIFICATION
HEREUNDER SHALL GIVE TO TRIBUNE A NOTICE (A “CLAIM NOTICE”) DESCRIBING IN
REASONABLE DETAIL THE FACTS GIVING RISE TO ANY CLAIMS FOR INDEMNIFICATION
HEREUNDER AND SHALL INCLUDE

9


--------------------------------------------------------------------------------





 


IN SUCH CLAIM NOTICE (IF THEN KNOWN) THE AMOUNT OR THE METHOD OF COMPUTATION OF
THE AMOUNT OF SUCH CLAIM; PROVIDED, THAT A CLAIM NOTICE IN RESPECT OF ANY ACTION
AT LAW OR SUIT IN EQUITY BY OR AGAINST A THIRD PERSON AS TO WHICH
INDEMNIFICATION WILL BE SOUGHT SHALL BE GIVEN PROMPTLY AFTER THE ACTION OR SUIT
IS COMMENCED; AND PROVIDED FURTHER, THAT FAILURE TO GIVE SUCH NOTICE SHALL NOT
RELIEVE TRIBUNE OF ITS OBLIGATIONS HEREUNDER EXCEPT TO THE EXTENT IT SHALL HAVE
BEEN PREJUDICED BY SUCH FAILURE.  TRIBUNE SHALL HAVE THIRTY DAYS AFTER THE
GIVING OF ANY CLAIM NOTICE PURSUANT HERETO TO (I) AGREE TO THE AMOUNT OR METHOD
OF DETERMINATION SET FORTH IN THE CLAIM NOTICE AND TO PAY SUCH AMOUNT TO SUCH
INDEMNIFIED PARTY IN IMMEDIATELY AVAILABLE FUNDS OR (II) TO PROVIDE SUCH
INDEMNIFIED PARTY WITH NOTICE THAT IT DISAGREES WITH THE AMOUNT OR METHOD OF
DETERMINATION SET FORTH IN THE CLAIM NOTICE (THE “DISPUTE NOTICE”).  WITHIN
FIFTEEN DAYS AFTER THE GIVING OF THE DISPUTE NOTICE, A REPRESENTATIVE OF TRIBUNE
AND SUCH INDEMNIFIED PARTY SHALL NEGOTIATE IN A BONA FIDE ATTEMPT TO RESOLVE THE
MATTER.  IN THE EVENT THAT THE CONTROVERSY IS NOT RESOLVED WITHIN THIRTY DAYS OF
THE GIVING OF THE DISPUTE NOTICE, THE PARTIES SHALL PROCEED TO BINDING
ARBITRATION PURSUANT TO THE FOLLOWING PROCEDURES:

(1)           ANY PARTY MAY SEND ANOTHER PARTY WRITTEN NOTICE IDENTIFYING THE
MATTER IN DISPUTE AND INVOKING THE PROCEDURES OF THIS SECTION 4.4(B).  WITHIN 14
DAYS, EACH PARTY INVOLVED IN THE DISPUTE SHALL MEET AT A MUTUALLY AGREED
LOCATION IN DENVER, COLORADO, FOR THE PURPOSE OF DETERMINING WHETHER THEY CAN
RESOLVE THE DISPUTE THEMSELVES BY WRITTEN AGREEMENT, AND, IF NOT, WHETHER THEY
CAN AGREE UPON A THIRD-PARTY ARBITRATOR TO WHOM TO SUBMIT THE MATTER IN DISPUTE
FOR FINAL AND BINDING ARBITRATION.

(2)           IF SUCH PARTIES FAIL TO RESOLVE THE DISPUTE BY WRITTEN AGREEMENT
OR AGREE ON THE ARBITRATOR WITHIN SAID 14-DAY PERIOD, ANY SUCH PARTY MAY MAKE
WRITTEN APPLICATION TO THE AMERICAN ARBITRATION ASSOCIATION (“AAA”) FOR THE
APPOINTMENT OF A PANEL OF THREE ARBITRATORS (COLLECTIVELY, THE “ARBITRATOR”) TO
RESOLVE THE DISPUTE BY ARBITRATION.  AT THE REQUEST OF AAA THE PARTIES INVOLVED
IN THE DISPUTE SHALL MEET WITH AAA AT ITS OFFICES WITHIN TEN CALENDAR DAYS OF
SUCH REQUEST TO DISCUSS THE DISPUTE AND THE QUALIFICATIONS AND EXPERIENCE WHICH
EACH PARTY RESPECTIVELY BELIEVES THE ARBITRATOR SHOULD HAVE; PROVIDED, HOWEVER,
THAT THE SELECTION OF THE ARBITRATOR SHALL BE THE EXCLUSIVE DECISION OF AAA AND
SHALL BE MADE WITHIN 30 DAYS OF THE WRITTEN APPLICATION TO AAA.

(3)           WITHIN 120 DAYS OF THE SELECTION OF THE ARBITRATOR, THE PARTIES
INVOLVED IN THE DISPUTE SHALL MEET IN DENVER, COLORADO WITH SUCH ARBITRATOR AT A
PLACE AND TIME DESIGNATED BY SUCH ARBITRATOR AFTER CONSULTATION WITH SUCH
PARTIES AND PRESENT THEIR RESPECTIVE POSITIONS ON THE DISPUTE.  THE ARBITRATION
PROCEEDING SHALL BE HELD IN ACCORDANCE WITH THE RULES FOR COMMERCIAL ARBITRATION
OF THE AAA IN EFFECT ON THE DATE OF THE INITIAL REQUEST FOR APPOINTMENT OF THE
ARBITRATOR, THAT GAVE RISE TO THE DISPUTE TO BE ARBITRATED (AS SUCH RULES ARE
MODIFIED BY THE TERMS OF THIS AGREEMENT OR MAY BE FURTHER MODIFIED BY MUTUAL
AGREEMENT OF THE PARTIES).  EACH PARTY SHALL HAVE NO LONGER THAN FIVE DAYS TO
PRESENT ITS POSITION, THE ENTIRE PROCEEDINGS BEFORE THE ARBITRATOR SHALL BE NO
MORE THAN TEN CONSECUTIVE DAYS, AND THE DECISION OF THE ARBITRATOR SHALL BE MADE
IN WRITING NO MORE THAN 30 DAYS FOLLOWING THE END OF THE PROCEEDING.  SUCH AN
AWARD SHALL BE A FINAL AND BINDING DETERMINATION OF THE DISPUTE AND SHALL BE
FULLY ENFORCEABLE AS AN ARBITRATION DECISION IN ANY COURT HAVING JURISDICTION
AND VENUE OVER SUCH PARTIES.  THE PREVAILING PARTY (AS DETERMINED BY THE
ARBITRATOR) SHALL IN ADDITION BE AWARDED BY THE ARBITRATOR

10


--------------------------------------------------------------------------------




 

SUCH PARTY’S OWN ATTORNEYS’ FEES AND EXPENSES IN CONNECTION WITH SUCH
PROCEEDING.  THE NON-PREVAILING PARTY (AS DETERMINED BY THE ARBITRATOR) SHALL
PAY THE ARBITRATOR’S FEES AND EXPENSES.


(C)           THIRD PERSON CLAIMS.  IF A CLAIM BY A THIRD PERSON IS MADE AGAINST
AN INDEMNIFIED PARTY, AND IF SUCH PARTY INTENDS TO SEEK INDEMNITY WITH RESPECT
THERETO UNDER THIS SECTION 4.4, SUCH INDEMNIFIED PARTY SHALL PROMPTLY NOTIFY
TRIBUNE IN WRITING OF SUCH CLAIMS, SETTING FORTH SUCH CLAIMS IN REASONABLE
DETAIL.  TRIBUNE SHALL HAVE 20 DAYS AFTER RECEIPT OF SUCH NOTICE TO UNDERTAKE,
CONDUCT AND CONTROL, THROUGH COUNSEL OF ITS OWN CHOOSING AND AT ITS OWN EXPENSE,
THE SETTLEMENT OR DEFENSE THEREOF, AND THE INDEMNIFIED PARTY SHALL COOPERATE
WITH IT IN CONNECTION THEREWITH; PROVIDED THAT THE INDEMNIFIED PARTY MAY
PARTICIPATE IN SUCH SETTLEMENT OR DEFENSE THROUGH COUNSEL CHOSEN BY SUCH
INDEMNIFIED PARTY AND PAID AT ITS OWN EXPENSE; AND PROVIDED FURTHER THAT, IF IN
THE OPINION OF COUNSEL FOR SUCH INDEMNIFIED PARTY, THERE IS A REASONABLE
LIKELIHOOD OF A CONFLICT OF INTEREST BETWEEN TRIBUNE AND THE INDEMNIFIED PARTY,
TRIBUNE SHALL BE RESPONSIBLE FOR REASONABLE FEES AND EXPENSES OF ONE COUNSEL TO
SUCH INDEMNIFIED PARTY IN CONNECTION WITH SUCH DEFENSE.  SO LONG AS TRIBUNE IS
REASONABLY CONTESTING ANY SUCH CLAIM IN GOOD FAITH, THE INDEMNIFIED PARTY SHALL
NOT PAY OR SETTLE ANY SUCH CLAIM WITHOUT THE CONSENT OF TRIBUNE.  IF TRIBUNE
DOES NOT NOTIFY THE INDEMNIFIED PARTY WITHIN TEN DAYS AFTER RECEIPT OF THE
INDEMNIFIED PARTY’S NOTICE OF A CLAIM OF INDEMNITY HEREUNDER THAT IT ELECTS TO
UNDERTAKE THE DEFENSE THEREOF, THE INDEMNIFIED PARTY SHALL HAVE THE RIGHT TO
UNDERTAKE, AT TRIBUNE’S COST, RISK AND EXPENSE, THE DEFENSE, COMPROMISE OR
SETTLEMENT OF THE CLAIM BUT SHALL NOT THEREBY WAIVE ANY RIGHT TO INDEMNITY
THEREFORE PURSUANT TO THIS AGREEMENT.  TRIBUNE SHALL NOT, EXCEPT WITH THE
CONSENT OF THE INDEMNIFIED PARTY, ENTER INTO ANY SETTLEMENT THAT DOES NOT
INCLUDE AS AN UNCONDITIONAL TERM THEREOF THE GIVING BY THE PERSON OR PERSONS
ASSERTING SUCH CLAIM TO ALL INDEMNIFIED PARTIES OF AN UNCONDITIONAL RELEASE FROM
ALL LIABILITY WITH RESPECT TO SUCH CLAIM OR CONSENT TO ENTRY OF ANY JUDGMENT.


4.5          RIGHTS AGREEMENT.  TRIBUNE SHALL TAKE ALL ACTION REASONABLY
NECESSARY IN ORDER TO PREVENT THE COMPANY OR THE TRUST MEMBERS FROM BECOMING
“ACQUIRING PERSONS” UNDER THE RIGHTS PLAN AS A RESULT OF THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY.


4.6          POST-CLOSING DISTRIBUTION; VOTING.


(A)           NO LATER THAN 30 DAYS FOLLOWING THE CLOSING DATE, THE TRUST
MEMBERS SHALL CAUSE THE COMPANY TO DISTRIBUTE ALL SHARES OF COMMON STOCK HELD BY
THE COMPANY TO THE MEMBERS IN ACCORDANCE WITH THEIR PERCENTAGE INTERESTS.


(B)           THE TRUST MEMBERS AGREE THAT, FOR A PERIOD BEGINNING ON THE DATE
OF SUCH DISTRIBUTION AND ENDING ON THE FIRST ANNIVERSARY OF SUCH DISTRIBUTION,
WITH RESPECT TO ANY PROPOSAL SUBMITTED FOR APPROVAL TO THE STOCKHOLDERS OF
TRIBUNE (INCLUDING ANY PROPOSAL FOR THE ELECTION OF DIRECTORS), THE TRUST
MEMBERS SHALL VOTE, OR CAUSE TO BE VOTED, ALL SHARES OF COMMON STOCK DISTRIBUTED
TO THE TRUST MEMBERS PURSUANT TO SECTION 4.6(A) FOR OR AGAINST, OR ABSTAIN OR
WITHHOLD FROM VOTING, IN THE SAME PROPORTION AS THE CAPITAL STOCK OF TRIBUNE
HELD BY ALL TRIBUNE STOCKHOLDERS IS VOTED WITH RESPECT TO SUCH PROPOSAL.  IN
ADDITION, EACH TRUST MEMBER AGREES THAT IT WILL NOT GRANT A PROXY WITH RESPECT
TO THE SHARES OF COMMON STOCK DISTRIBUTED TO IT PURSUANT TO SECTION 4.6(A) THAT
IS INCONSISTENT

11


--------------------------------------------------------------------------------





 


WITH THIS SECTION 4.6(B).  IN THE EVENT THAT, AT ANY TIME THAT THE PROVISIONS OF
THIS SECTION 4.6 REMAIN IN EFFECT, ANY OF THE SHARES OF COMMON STOCK SUBJECT TO
THIS SECTION 4.6 ARE DISTRIBUTED TO BENEFICIARIES OF THE TRUST MEMBERS, THE
TRUST MEMBERS, AS A CONDITION TO ANY SUCH DISTRIBUTION, SHALL CAUSE SUCH
BENEFICIARIES TO AGREE TO VOTE SUCH SHARES IN ACCORDANCE WITH THIS SECTION 4.6.

ARTICLE V

Miscellaneous


5.1          TRANSACTION COSTS.  EXCEPT AS OTHERWISE PROVIDED HEREIN OR
OTHERWISE AGREED TO BY THE PARTIES, EACH PARTY TO THIS AGREEMENT SHALL PAY ALL
OF ITS COSTS AND EXPENSES (INCLUDING ATTORNEYS’ FEES AND OTHER LEGAL COSTS AND
EXPENSES AND ACCOUNTANTS’ FEES AND OTHER ACCOUNTING COSTS AND EXPENSES) INCURRED
IN CONNECTION WITH THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY.


5.2          ENTIRE AGREEMENT.  THIS AGREEMENT (INCLUDING THE EXHIBITS HERETO)
REPRESENTS THE ENTIRE UNDERSTANDING AND AGREEMENT AMONG THE PARTIES WITH RESPECT
TO THE SUBJECT MATTER HEREOF, AND SUPERSEDES ALL OTHER NEGOTIATIONS,
UNDERSTANDINGS AND REPRESENTATIONS (IF ANY) MADE BY AND AMONG SUCH PARTIES.


5.3          AMENDMENTS.  THE PROVISIONS OF THIS AGREEMENT MAY NOT BE AMENDED,
SUPPLEMENTED, WAIVED OR CHANGED ORALLY, BUT ONLY BY A WRITING SIGNED BY EACH OF
THE PARTIES.


5.4          ASSIGNMENTS.  THIS AGREEMENT SHALL BE BINDING ON AND INURE TO THE
BENEFIT OF THE SUCCESSORS AND ASSIGNS OF THE PARTIES TO THIS AGREEMENT.  NO
PARTY HERETO SHALL ASSIGN ITS RIGHTS OR OBLIGATIONS UNDER THIS AGREEMENT WITHOUT
THE PRIOR WRITTEN CONSENT OF THE OTHER PARTIES TO THIS AGREEMENT, WHICH CONSENT
SHALL NOT BE UNREASONABLY WITHHELD.


5.5          HEADINGS.  THE HEADINGS CONTAINED IN THIS AGREEMENT ARE FOR
CONVENIENCE OF REFERENCE ONLY, ARE NOT TO BE CONSIDERED A PART HEREOF AND SHALL
NOT LIMIT OR OTHERWISE AFFECT IN ANY WAY THE MEANING OR INTERPRETATION OF THIS
AGREEMENT.


5.6          NOTICES.  ANY NOTICE OR COMMUNICATION HEREUNDER MUST BE IN WRITING
AND WILL BE DEEMED TO HAVE BEEN DULY GIVEN WHEN (A) DELIVERED BY HAND (WITH
WRITTEN CONFIRMATION OF RECEIPT), (B) SENT BY TELECOPIER (WITH WRITTEN
CONFIRMATION OF RECEIPT), PROVIDED THAT A COPY IS MAILED BY REGISTERED MAIL,
RETURN RECEIPT REQUESTED, OR (C) RECEIVED BY THE ADDRESSEE, IF SENT BY UNITED
STATES MAIL OR BY A NATIONALLY RECOGNIZED OVERNIGHT DELIVERY SERVICE (RECEIPT
REQUESTED), IN EACH CASE TO THE APPROPRIATE ADDRESSES AND TELECOPIER NUMBERS SET
FORTH IN SECTION 15.2 OF THE AMENDED OPERATING AGREEMENT.  NOTICES OR OTHER
COMMUNICATIONS GIVEN TO ONE PARTY HEREUNDER SHALL BE SIMULTANEOUSLY GIVEN TO ALL
OTHER PARTIES HEREUNDER.


5.7          SEVERABILITY.  IF ANY PROVISION OF THIS AGREEMENT OR THE
APPLICATION OF ANY SUCH PROVISIONS TO ANY PERSON OR CIRCUMSTANCE SHALL BE HELD
INVALID, ILLEGAL, OR UNENFORCEABLE IN ANY RESPECT BY A COURT OF COMPETENT
JURISDICTION, SUCH INVALIDITY, ILLEGALITY, OR UNENFORCEABILITY SHALL NOT AFFECT
ANY OTHER PROVISION OF THE AGREEMENT.

12


--------------------------------------------------------------------------------





 


5.8          WAIVERS.  THE FAILURE OR DELAY OF ANY PARTY AT ANY TIME TO REQUIRE
PERFORMANCE BY ANOTHER PARTY OF ANY PROVISION OF THIS AGREEMENT, EVEN IF KNOWN,
SHALL NOT AFFECT THE RIGHT OF SUCH PARTY TO REQUIRE PERFORMANCE OF THAT
PROVISION OR TO EXERCISE ANY RIGHT, POWER OR REMEDY HEREUNDER.  ANY WAIVER BY
ANY PARTY OF ANY BREACH OF ANY PROVISION OF THIS AGREEMENT SHOULD NOT BE
CONSTRUED AS A WAIVER OF ANY CONTINUING OR SUCCEEDING BREACH OF SUCH PROVISION,
A WAIVER OF THE PROVISION ITSELF, OR A WAIVER OF ANY RIGHT, POWER OR REMEDY
UNDER THIS AGREEMENT.  NO NOTICE TO OR DEMAND ON ANY PARTY IN ANY CASE SHALL, OF
ITSELF, ENTITLE SUCH PARTY TO ANY OTHER OR FURTHER NOTICE OR DEMAND IN SIMILAR
OR OTHER CIRCUMSTANCES.


5.9          THIRD PARTIES.  UNLESS EXPRESSLY STATED HEREIN TO THE CONTRARY,
NOTHING IN THIS AGREEMENT, WHETHER EXPRESS OR IMPLIED, IS INTENDED TO CONFER ANY
RIGHTS OR REMEDIES UNDER OR BY REASON OF THIS AGREEMENT ON ANY PERSONS OTHER
THAN THE PARTIES HERETO AND THEIR RESPECTIVE ADMINISTRATORS, EXECUTORS, OTHER
LEGAL REPRESENTATIVES, HEIRS, SUCCESSORS AND PERMITTED ASSIGNS.  NOTHING IN THIS
AGREEMENT IS INTENDED TO RELIEVE OR DISCHARGE THE OBLIGATION OR LIABILITY OF ANY
THIRD PERSONS TO ANY PARTY TO THIS AGREEMENT, NOR SHALL ANY PROVISION GIVE ANY
THIRD PERSONS ANY RIGHT OF SUBROGATION OR ACTION OVER OR AGAINST ANY PARTY TO
THIS AGREEMENT.


5.10        COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED BY FACSIMILE AND IN
ONE OR MORE COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL, BUT ALL OF
WHICH TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.


5.11        GOVERNING LAW.  THIS AGREEMENT AND ALL TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE
WITH, THE INTERNAL LAWS OF THE STATE OF DELAWARE WITHOUT REGARD TO PRINCIPLES OF
CONFLICTS OF LAWS.


5.12        SURVIVAL.  ALL REPRESENTATIONS, WARRANTIES, COVENANTS AND AGREEMENTS
MADE HEREIN OR OTHERWISE MADE IN WRITING BY ANY PARTY PURSUANT HERETO SHALL
SURVIVE THE EXECUTION AND DELIVERY OF THIS AGREEMENT AND THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY.

13


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

TMCT, LLC

 

 

 

 

 

By:

/s/ Chandler Bigelow

 

 

 

Name: Chandler Bigelow

 

 

Title: Vice President



 

 

 

 

TRIBUNE COMPANY

 

 

 

 

 

By:

/s/ Chandler Bigelow

 

 

 

Name: Chandler Bigelow

 

 

Title: Vice President

 

 

 

 

 

 

 

CANDLE HOLDINGS CORPORATION

 

 

 

 

 

By:

/s/ Chandler Bigelow

 

 

 

Name: Chandler Bigelow

 

 

Title: Vice President

 

 

 

 

 

 

 

FORTIFY HOLDINGS CORPORATION

 

 

 

 

 

By:

/s/ Chandler Bigelow

 

 

 

Name: Chandler Bigelow

 

 

Title: Vice President

 

[Signature Page to Distribution Agreement]


--------------------------------------------------------------------------------




 

CHANDLER TRUST NO. 1

 

 

 

 

 

By:

/s/ Susan Babcock

 

 

 

Susan Babcock, as Trustee of Chandler
Trust No. 1 under Trust Agreement dated
June 26, 1935

 

 

 

 

 

 

 

By:

/s/ Jeffrey Chandler

 

 

 

Jeffrey Chandler, as Trustee of Chandler
Trust No. 1 under Trust Agreement dated
June 26, 1935

 

 

 

 

 

 

 

By:

/s/ Camilla Chandler Frost

 

 

 

Camilla Chandler Frost, as Trustee of
Chandler Trust No. 1 under Trust
Agreement dated June 26, 1935

 

 

 

 

 

 

 

By:

/s/ Roger Goodan

 

 

 

Roger Goodan, as Trustee of Chandler Trust
No. 1 under Trust Agreement dated June 26,
1935

 

 

 

 

 

 

 

By:

/s/ William Stinehart, Jr.

 

 

 

William Stinehart, Jr., as Trustee of
Chandler Trust No. 1 under Trust
Agreement dated June 26, 1935

 

 

 

 

 

 

 

By:

/s/ Judy C. Webb

 

 

 

Judy C. Webb, as Trustee of Chandler Trust
No. 1 under Trust Agreement dated June 26,
1935

 

 

 

 

 

 

 

By:

/s/ Warren B. Williamson

 

 

 

Warren B. Williamson, as Trustee of
Chandler Trust No. 1 under Trust
Agreement dated June 26, 1935

 

[Signature Page to Distribution Agreement]


--------------------------------------------------------------------------------




 

CHANDLER TRUST NO. 2

 

 

 

 

 

By:

/s/ Susan Babcock

 

 

 

Susan Babcock, as Trustee of Chandler
Trust No. 2 under Trust Agreement dated
June 26, 1935

 

 

 

 

 

 

 

By:

/s/ Jeffrey Chandler

 

 

 

Jeffrey Chandler, as Trustee of Chandler
Trust No. 2 under Trust Agreement dated
June 26, 1935

 

 

 

 

 

 

 

By:

/s/ Camilla Chandler Frost

 

 

 

Camilla Chandler Frost, as Trustee of
Chandler Trust No. 2 under Trust
Agreement dated June 26, 1935

 

 

 

 

 

 

 

By:

/s/ Roger Goodan

 

 

 

Roger Goodan, as Trustee of Chandler Trust
No. 2 under Trust Agreement dated June 26,
1935

 

 

 

 

 

 

 

By:

/s/ William Stinehart, Jr.

 

 

 

William Stinehart, Jr., as Trustee of
Chandler Trust No. 2 under Trust
Agreement dated June 26, 1935

 

 

 

 

 

 

 

By:

/s/ Judy C. Webb

 

 

 

Judy C. Webb, as Trustee of Chandler Trust
No. 2 under Trust Agreement dated June 26,
1935

 

 

 

 

 

 

 

By:

/s/ Warren B. Williamson

 

 

 

Warren B. Williamson, as Trustee of
Chandler Trust No. 2 under Trust
Agreement dated June 26, 1935

 

[Signature Page to Distribution Agreement]


--------------------------------------------------------------------------------